     Case 3:19-cv-00476-AJB-RNB Document 26 Filed 04/17/20 PageID.1758 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    AIDA I.,                                          Case No.: 3:19-cv-00476-AJB-RNB
12                                     Plaintiff,
                                                        ORDER:
13    v.
      ANDREW SAUL, Commissioner of                      (1) ADOPTING THE REPORT
14
      Social Security,                                  AND RECOMMENDATION (Doc.
15                                                      No. 25);
                                     Defendant.
16
                                                        (2) GRANTING PLAINTIFF’S
17                                                      MOTION FOR SUMMARY
                                                        JUDGMENT (Doc. No. 21);
18
19                                                      (3) DENYING DEFENDANT’S
                                                        MOTION FOR SUMMARY
20
                                                        JUDGMENT (Doc. No. 22).
21
22          Presently before the Court is Plaintiff’s motion for summary judgment, and
23    Defendant’s cross-motion for summary judgment. (Doc. Nos. 21–22.) The Court referred
24    this matter to Magistrate Judge Robert N. Block for a Report and Recommendation (the
25    “R&R”), which was issued on January 28, 2020. (Doc. No. 25.) The Magistrate Judge
26    recommends “that plaintiff’s motion for summary judgment be GRANTED, that the
27    Commissioner’s cross-motion for summary judgment be DENIED, and that Judgment be
28    entered reversing the decision of the Commissioner and remanding this matter for further
                                                    1

                                                                            3:19-cv-00476-AJB-RNB
     Case 3:19-cv-00476-AJB-RNB Document 26 Filed 04/17/20 PageID.1759 Page 2 of 2


 1    administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g).” (Id. at 12
 2    (emphasis in original).) The parties were instructed to file written objections to the R&R
 3    within 14 days of being served with the R&R, and replies within 14 days of being served
 4    with the objections. (Id.)
 5          Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1) set forth a district
 6    judge’s duties in connection with a magistrate judge’s R&R. The district judge must “make
 7    a de novo determination of those portions of the report . . . to which objection is made[,]”
 8    and “may accept, reject, or modify, in whole or in part, the findings or recommendations
 9    made by the magistrate judge.” 28 U.S.C. § 636(b)(1); United States v. Remsing, 874 F.2d
10    614, 617 (9th Cir. 1989). However, in the absence of objection(s), the Court “need only
11    satisfy itself that there is no clear error on the face of the record in order to accept the
12    recommendation.” Fed. R. Civ. P. 72(b) advisory committee note to the 1983 amendment;
13    United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
14          Neither party has filed objections to the R&R. Thus, having reviewed the R&R, the
15    Court finds it thorough, well-reasoned, and contains no clear error. Accordingly, the Court
16    hereby: (1) ADOPTS the R&R (Doc. No. 25); (2) GRANTS Plaintiff’s motion for
17    summary judgment (Doc. No. 21), (3) DENIES Defendant’s cross-motion for summary
18    judgment (Doc. No. 22), and (4) REVERSES the decision of Defendant. The Court
19    REMANDS the case for further proceedings pursuant to sentence four of 42 U.S.C. §
20    405(g).
21
22    IT IS SO ORDERED.
23
24    Dated: April 17, 2020
25
26
27
28
                                                   2

                                                                               3:19-cv-00476-AJB-RNB
